Name: Commission Regulation (EEC) No 2886/86 of 18 September 1986 amending Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves
 Type: Regulation
 Subject Matter: chemistry;  agricultural activity;  processed agricultural produce;  iron, steel and other metal industries;  food technology
 Date Published: nan

 No L 267/ 10 Official Journal of the European Communities 19 . 9 . 86 COMMISSION REGULATION (EEC) No 2886/86 of 18 September 1986 amending Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than &lt; young calves their laws accordingly ; whereas, however, Regulation (EEC) No 2793/77 should be adapted as from now and a standard copper level should be fixed in case certain Member States have already applied the Directive ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1 335/86 (2), and in particular Article 10 (3) thereof, Whereas Article 3 ( 1 ) (b) of Commission Regulation (EEC) No 2793/77 (  '), as last amended by Regulation (EEC) No 1604/85 (4), lays down certain formulae for denaturing liquid skimmed milk intended for feed for animals other than young calves ; whereas Commission Directive 85/ 520/EEC of 11 November 1985 amending Directive 85/429/EEC, amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs ( s), reduced the maximum levels of copper in mg/kg of complete feedingstuff ; whereas the copper levels given in one of the denaturing formulae laid down in Regulation (EEC) No 2793/77 should be adjusted accordingly ; Whereas the abovementioned Directive 85/520/EEC allows the Member States until 3 December 1986 to adapt HAS ADOPTED THIS REGULATION : Article 1 In the third indent of Article 3 ( 1 ) (b) of Regulation (EEC) No 2793/77, ' 175 grammes ' is hereby replaced by ' 130 grammes'. Article 2 This Regulation shall enter into , force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 September 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2) OJ No L 119 , 8 . 5 . 1986, p. 19 . (') OJ No L 321 , 16 . 12 . 1977, p. 30 . (4 ) OJ No L 155, 14 . 6 . 1985, p. 18 . 0 OJ No L 323 , 4 . 12 . 1985 , p. 12 .